    Case 1:19-mj-00337-JFA Document 1 Filed 07/26/19 Page 1 of 2 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE


                            EASTERN DISTRICT OF VIRGINIA


                                    ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                  Criminal No.: \ A9-M3-hh^
                                                          Misdemeanor
              V.



NATHAN K NORMENT,                                         Court Date: August 26,2019

                      Defendant.



                                    CRIMINAL INFORMATION


                       (COUNT I — Class A Misdemeanor -7512878)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about June 23, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, NATHAN K NORMENT, did unlawfully, knowingly, and

intentionally possess a mixture and substance which contained a detectable amount of cocaine, a

Schedule II controlled substance.

(Violation of Title 21, United States Code,Section 844)




                                                   Respectfully Submitted,

                                                   G. Zachary Terwilliger
                                                   United States^



                                                   Garland W. Ro\
                                                   Special Assistant United States Attorney
Case 1:19-mj-00337-JFA Document 1 Filed 07/26/19 Page 2 of 2 PageID# 2
